DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 04/28/2022 is acknowledged.  The traversal is on the ground(s) that: (1) the apparatus cannot be used to practice a different method and; (2) there is no serious search burden.  This is not found persuasive because: (1) the apparatus can be used to practice a different method and; (2) the different classification and the inventions require a different field of search. See requirement for restriction dated 03/03/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/28/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  “chargable” should be “chargeable”.  Appropriate correction is required.
Claim Interpretation
Claim 1 recites a timed valve as intended use, however it appears apparent from the claims that the valve is meant to be positively recited. Thus, for examination purposes it will be construed that the timed valve is positively recited.
The term “actuator” in claim 13, based on the description in the claim, reads on a valve and will be interpreted as such.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “winding mechanism” in claim 3, “control mechanism” in claim 5,  and “attachment device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, applicant states “the tubing” in line 1, this is unclear because it is ambiguous if the tubing recites the length of tubing, an tubing inlet, or a tubing outlet. For examination purposes, the limitation will be interpreted as “the length of tubing” as it is believed that this is what was intended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnus (US4167193A).
As to claim 1, Magnus discloses an apparatus for cleaning an intake system of an engine (abstract) comprising: a pressure-resistant container (Fig.2 ref 2 exterior portion defining reservoir) comprising : a reservoir (Fig.2 ref 2) chargeable with an engine cleaner composition (Col.2 lines 36-39); and a discharge orifice (Fig.2 portion extending from ref 2 towards ref 14) for discharging the engine cleaner composition from the reservoir; a dispensing assembly (Fig.2 refs 14 , 19A, 32, 34-36, 38A, 41, & 47) comprising: an assembly inlet (Fig.2 portion just left of ref 14) connectable to the discharge orifice of the pressure-resistant container (Fig.2 portion right of ref 2 towards ref 14) for receiving the engine cleaner composition discharged from the pressure-resistant container (Col.3 lines 23-26); an assembly outlet (Fig.2 ref 0, see also Col.2 lines 39-43); a length of tubing (Fig.2 ref 47) comprising: a tubing inlet (Fig.2 left of ref 47 connected to ref 0); a tubing outlet (Fig.2 right of ref 47 connecting to ref 16); and a central bore (Fig.2 ref 47 is a hose, see Col.2 lines 46-48, which inherently has a central bore for passing of fluid) extending from the tubing inlet to the tubing outlet, wherein the tubing inlet is in fluid communication with the assembly outlet for receiving the engine cleaner composition from the dispensing assembly; and a timer (Fig.2 refs 34, 35, 36, see Col. 1 lines 58-62) configured to control a timed valve (Fig.2 refs 38A, 38D, 38E, & 38F, Col.1 lines 64-68) that, when opened, allows the engine cleaner composition to discharge from the pressure- resistant container, wherein the timer is configured to delay opening of the timed valve for a predetermined period of time after actuation of the timer (Col.1 lines 60-62).
As to claims 2 & 7, Magnus teaches the apparatus of claim 1, wherein the dispensing assembly further comprises a separately operable shut-off valve (Fig.2 ref 50, see also Col.2 lines 58-59) between the discharge orifice of the pressure resistance container and the timer (see Fig.2).
As to claim 12, Magnus discloses the apparatus of claim 1, further comprising at least one valve (Fig.2 ref 45, see also Col. lines 14-17) to regulate a flow of engine cleaner composition through the length of tubing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnus (US4167193A) as applied to claim 1 above, and further in view of Hein (US4989561A).
As to claims 3-6, Magnus teaches the apparatus of claim 1, but does not disclose the timer having a winding mechanism, being battery operated, being electrical, or the valve being a solenoid valve. However, these features are known in the art as evidenced by Hein.
Hein discloses an art related intake cleaning apparatus for an engine (abstract) wherein a timer (Fig.1 ref 70) controls a timed valve (Fig.1 ref 48, see also Col.4 lines 27-28, thus the injector driver reads on a timer). The timer uses a winding mechanism (Fig.1 ref 88) coupled to a control mechanism (Fig.1 ref 76) to activate the timed valve for a predetermined period of time (Col. 4 lines 48-53, describing the electrical pulse which provides the time control). The timer is electrically powered by a battery (Fig.1 ref 34, see also Col.4 lines 39-41), thereby defining an electrical timer. Further, the timed valve is a solenoid circuit on-off valve (Fig.1 ref 48 also Col.4 lines 1-2) controlled by the electric timer (Col.4 lines 27-28) such that the valve can be controlled remotely (see Fig.1 valve and timer are remote from each other). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Magnus to utilize the electric timer and solenoid valve of Hein in order to easily modify the amount of time before the timed valve is opened to increase the effectiveness of the apparatus and allow the apparatus to be used with different types of engines. 
As to claim 8, Magnus teaches the apparatus of claim 1, but does not disclose the tube being sufficiently transparent. However, such a feature is known in the art as evidenced by Hein.
Hein discloses an art related intake cleaning apparatus for an engine (abstract) wherein a tubing (Fig.1 ref 60) is transparent in order to enable visual observation of the cleaner flowing through the tubing (Col.7 lies 37-40).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Magnus to provide transparent tubing in order to allow a user to ensure that the apparatus is working as intended

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnus (US4167193A) as applied to claim 1 above.
As to claim 11, Magnus teaches the apparatus of claim 1, but does not explicitly disclose the predetermined time being 15 to 80 seconds after the timer is actuated. However, routine experimentation to optimize size, shape, and scale is known in the art, and one of ordinary skill in the art would have found it obvious to modify the predetermined time to increase effectiveness of the cleaning of the engine. Further, Magnus discloses that the times set are merely exemplary (Col.1 lines 58-62) thus it is reasonably expected that the timings could vary.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnus (US4167193A) as applied to claim 1 above, and further in view of Sunden (US5727514A) and Deen (US20050167625A1).
As to claim 13, Magnus teaches the apparatus of claim 1, but does not disclose a solenoid circuit operating via wireless signal to open and close a valve to allow cleaner to flow. However, such a feature would have been obvious to one of ordinary skill in the art in light of the teachings of Sunden and Deen
Sunden discloses an anti-corrosion device for combustion engines (abstract), wherein a solenoid valve is operated remotely to supply fluid at will (abstract). Remotely operated solenoid valves provide ease and comfort for an operator. Sunden and Magnus are related as they both pertain to maintenance of a combustion engine.
Deen discloses a remote controlled fluid control valve (abstract), wherein the valve is a solenoid valve (abstract). The valve utilizes a wireless receiver (Figs.1 & 3 ref 20, solenoid circuit) to receive a wireless signal from a wireless transmitter (Figs.1 & 3 ref 30, user device) in order to control fluid flow from the valve (Figs.1 & 3 ref 12, actuator see also [0013]) into an on position where fluid is able to flow [0032 & 0040]. The use of wireless operated solenoid valves allows for a user to control a valve of fluid flow when at a distance from the valve [0007]. Deen and Magnus are related in the use of valves for controlling fluid flow, and a skilled artisan would look towards different valves when attempting to control fluid flow from an apparatus. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the valve of Magnus to utilize a wireless solenoid valve, which would allow a user to control a valve remotely via wireless signal to supply fluid when desired, even when at a distance from the valve. Further, as remote operated solenoids have been known to be used in the art (Sunden), it is in the purview of one of ordinary skill in the art to utilize one known way of activating a solenoid valve in place of another known way to control a solenoid valve. 

Claims 1-2, 7, 9, & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US20080283098A1) in view of Magnus (US4167193A) and Lee (WO2016204695A1).
As to claim 1, Ogasawara discloses an apparatus for cleaning an intake system of an engine (abstract) comprising: a pressure resistant container (Fig.1 ref 12) comprising: a reservoir (see Fig.1 ref 11 interior of tank defining a reservoir) chargeable with an engine cleaner composition [0040]; and a discharge orifice (see Fig.1 hole in reservoir where pipe 22a connects to) for discharging the engine cleaner composition from the reservoir [0049]; a dispensing assembly (Fig.1 refs 22a, 30, 15, 14, 22b, 31, & 13) comprising: an assembly inlet (Fig.1 portion of ref 22 which connects to hole in ref 12) connectable to the discharge orifice of the pressure-resistant container for receiving the engine cleaner composition discharged from the pressure-resistant container [0041 & 0069]; as assembly outlet (Fig.1 ref 30); a length of tubing (Fig.1 ref 15) comprising: a tubing inlet (Fig.1 portion of ref 15 where it connects to ref 30); a tubing outlet (Fig.1 ref 13); and a central bore (Fig.1 see ref 15 is a hose with a central bore) extending from the tubing inlet to the tubing outlet, wherein the tubing inlet is in fluid communication with the assembly outlet for receiving the engine cleaner composition from the dispensing assembly [0041]. Ogasawara does not disclose the presence of a timer and a time controlled valve that allows for discharge from the container, and the valve opening with a delay with respect to the timer activation. However, such a feature would have been obvious to one of ordinary skill in the art in light of the teachings of Magnus and Lee.
Magnus discloses an art related intake cleaning apparatus for an engine (abstract) where timers (Fig.2 refs 34-36) and time controlled valves that operate with a delay (Fig.2 refs 38A-38F, Col.1 line 55 to Col.2 line 3) operate to supply cleaning solution and air (Col.3 line 30 to Col.4 line 8) to scour carbon deposits (abstract) and dry the surfaces (Col.4 lines 6-8) in an automated manner. Lee teaches an art related decarbonizing system for an intake of an engine (abstract), wherein it is known to lag an opening a valve for supplying a cleaning liquid after a start of a cleaning operation in order to ensure sufficient pressurization to maintain misting properties and prevent stalling of an engine (Page 7 lines 5-12).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ogasawara to utilize timers and valves between the reservoir and tubing outlet, as disclosed by Magnus, in order to automate a process of cleaning an engine and its intake portions in a known manner (see MPEP 2144.04). Further, by utilizing timers and valves in a similar manner to Magnus, the scouring of carbon deposits and drying of wetted surfaces is possible (Magnus abstract & Col.4 lines 6-8). Ogasawara also discloses the desire to utilize air in the cleaning operation of the cleaning [0049], thus a skilled artisan would have also found it obvious lag the opening of a liquid valve in order to ensure sufficient pressurization to prevent stalling (Lee Page 7 lines 5-12). Such a modification would provide timer controlled valves prior to branching (see Ogasawara Fig.1 ref 31) in order to control gas and detergent flow.
As to claims 2 & 7, Modified Ogasawara teaches the apparatus of claim 1, wherein the dispensing assembly comprises a separately operable shut-off valve (Fig.1 ref 30) between the discharge orifice and the timer (as the timer controlled valves would be located after the shut-off valve it is reasonably expected that their timers would be as well).
As to claim 9, Modified Ogasawara teaches the apparatus of claim 1, herein an attachment device (Ogasawara Fig.2 ref 26 also [0038 & 0056]) is configured for mounting the pressure resistance container in an upright position.
As to claim 11, Modified Ogasawara teaches the apparatus of claim 1, but does not explicitly disclose the predetermined time being 15 to 80 seconds after the timer is actuated. However, routine experimentation to optimize size, shape, and scale is known in the art, and one of ordinary skill in the art would have found it obvious to modify the predetermined time to increase effectiveness of the cleaning of the engine. Further, Magnus discloses that the times set are merely exemplary (Col.1 lines 58-62) thus it is reasonably expected that the timings could vary.
As to claim 12, Modified Ogasawara teaches the apparatus of claim 1, wherein there is a valve to regulate flow of an engine cleaner (see Ogasawara Fig.1 ref 29 also [0041 & 0069]).

Claims 3-6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US20080283098A1), Magnus (US4167193A), and Lee (WO2016204695A1) as applied to claim 1 above, and further in view of Hein (US4989561A).
As to claims 3-6, Modified Ogasawara teaches the apparatus of claim 1, but does not disclose the timer having a winding mechanism, being battery operated, being electrical, or the valve being a solenoid valve. However, these features are known in the art as evidenced by Hein.
Hein discloses an art related intake cleaning apparatus for an engine (abstract) wherein a timer (Fig.1 ref 70) controls a timed valve (Fig.1 ref 48, see also Col.4 lines 27-28, thus the injector driver reads on a timer). The timer uses a winding mechanism (Fig.1 ref 88) coupled to a control mechanism (Fig.1 ref 76) to activate the timed valve for a predetermined period of time (Col. 4 lines 48-53, describing the electrical pulse which provides the time control). The timer is electrically powered by a battery (Fig.1 ref 34, see also Col.4 lines 39-41), thereby defining an electrical timer. Further, the timed valve is a solenoid circuit on-off valve (Fig.1 ref 48 also Col.4 lines 1-2) controlled by the electric timer (Col.4 lines 27-28) such that the valve can be controlled remotely (see Fig.1 valve and timer are remote from each other). Hein further discloses that a tubing (Fig.1 ref 60) is transparent in order to enable visual observation of the cleaner flowing through the tubing (Col.7 lies 37-40).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ogasawara to utilize the electric timer and solenoid valve of Hein in order to easily modify the amount of time before the timed valve is opened to increase the effectiveness of the apparatus and allow the apparatus to be used with different types of engines. Further, a skilled artisan would provide transparent tubing in order to allow a user to ensure that the apparatus is working as intended.
As to claim 8, Modified Ogasawara teaches the apparatus of claim 1, but does not disclose the tube being sufficiently transparent. However, such a feature is known in the art as evidenced by Hein.
Hein discloses an art related intake cleaning apparatus for an engine (abstract) wherein a tubing (Fig.1 ref 60) is transparent in order to enable visual observation of the cleaner flowing through the tubing (Col.7 lies 37-40).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Ogasawara to provide transparent tubing in order to allow a user to ensure that the apparatus is working as intended.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US20080283098A1), Magnus (US4167193A), and Lee (WO2016204695A1) as applied to claim 1 above, and further in view of Ritt (US5161336A).
As to claim 10, Modified Ogasawara teaches the apparatus of claim 1, further comprising: a metal guide (Ogasawara Fig.1 ref 15 portion 22b, which is made of metal, see [0039] stating that supply pipe ref 15 which comprises ref 22b is made of metal) which directs flow of cleaning into the engine in a desired direction (see Ogasawara Fig.1); a shut-off valve (Ogasawara Fig.1 ref 30, see also [0071]) which is positioned between the assembly outlet and an exit from an actuator (see Ogasawara Fig.1 ref 30 showcasing a lever for the valve which reads on an actuator, the exit being the portion of the valve body housing which allows for extension of the lever from the valve body). Modified Ogasawara does not teach the tubing comprising a sleeve that covers some portion of the tubing, however such a feature is known in the art, as evidenced by Ritt.
Ritt discloses an art related intake cleaning apparatus for an engine (abstract), wherein a protector is provided on piping in order to prevent damage to the piping (see Fig.6 ref 171 & Col.7 lines 16-17).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the tubing of Ogasawara to utilize a protector portion on at least some portion of the tubing in order to protect the tubing (Ritt Col.7 lines 16-17). If the claim were to recite the features of the actuator (e.g. driveshaft, lever, etc. as seen in Fig.3 of the instant application) examiner would withdraw the rejection.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US20080283098A1), Magnus (US4167193A), and Lee (WO2016204695A1) as applied to claim 1 above, and further in view of Sunden (US5727514A) and Deen (US20050167625A1).
As to claim 13, Modified Ogasawara teaches the apparatus of claim 1, but does not disclose a solenoid circuit operating via wireless signal to open and close a valve to allow cleaner to flow. However, such a feature would have been obvious to one of ordinary skill in the art in light of the teachings of Sunden and Deen
Sunden discloses an anti-corrosion device for combustion engines (abstract), wherein a solenoid valve is operated remotely to supply fluid at will (abstract). Remotely operated solenoid valves provide ease and comfort for an operator. Sunden and Ogasawara are related as they both pertain to maintenance of a combustion engine.
Deen discloses a remote controlled fluid control valve (abstract), wherein the valve is a solenoid valve (abstract). The valve utilizes a wireless receiver (Figs.1 & 3 ref 20, solenoid circuit) to receive a wireless signal from a wireless transmitter (Figs.1 & 3 ref 30, user device) in order to control fluid flow from the valve (Figs.1 & 3 ref 12, actuator see also [0013]) into an on position where fluid is able to flow [0032 & 0040]. The use of wireless operated solenoid valves allows for a user to control a valve of fluid flow when at a distance from the valve [0007]. Deen and Ogasawara are related in the use of valves for controlling fluid flow, and a skilled artisan would look towards different valves when attempting to control fluid flow from an apparatus. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the valve of Ogasawara to utilize a wireless solenoid valve, which would allow a user to control a valve remotely via wireless signal to supply fluid when desired, even when at a distance from the valve. Further, as remote operated solenoids have been known to be used in the art (Sunden), it is in the purview of one of ordinary skill in the art to utilize one known way of activating a solenoid valve in place of another known way to control a solenoid valve. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trebouet (US20220032879A1) discloses a vehicle cleaning system for cleaning a plurality of sensors on a vehicle (abstract) wherein it is known that solenoid valves are controllable via wireless communication [0043], thus their solenoid control circuits are effectively actuated via a wireless signal.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arakawa (EP2851535B1) discloses a supercharger cleaning device (title) wherein a valve opening is delayed by a timer (see Fig.2 & [0055-0056]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Irwin (US20170159621A1) discloses an engine cleaning system wherein there is a change in delay and time of solenoids depending on vehicle make and model [0047 & 0054].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garibaldi (WO2018047005A1) discloses a cleaning device for an intake having solenoid valves, reservoirs, and multiple tubing portions (see Figs.1b to 5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson (US20160102606A1) discloses an engine cleaner device (abstract) having a hook and reservoirs (Figs.2-5) along with solenoid valves (Fig.1) for controlling fluid flow .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711